DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaifu (2014/0331761 A1).
4.	Regarding to claims 1, 4 and 5, Kaifu teaches an intake device (paragraph 0011) comprising: an air filter or an air cleaner (see paragraph 0011) that filters intake air for an internal combustion engine; an air cleaner implying a filter casing housing the air filter (paragraph 0011) and including an intake passage (2) to allow the intake air to pass from upstream to downstream of the air cleaner, the air cleaner having a passage wall portion (2 in Fig. 2) wherein the passage wall portion (2) being electrically conductive and exposed to the intake passage; and an air physical quantity sensor (6, paragraph 0013) having a sensor element (4) located downstream of the air cleaner to detect a specific physical quantity related to the intake air e.g. air flow sensor (paragraph 0013), and a grounding structure (8b, paragraphs 0020 and 0022) electrically connected to the passage wall portion (2) for grounding the sensor element (4) (see details of Fig. 2, paragraph 0013).
5.	Regarding to claim 2, Kaifu teaches the air physical quantity sensor (6) having a sensor body housing the sensor element (4) and the grounding structure (8b), and the sensor body is fixed to the passage wall portion (2).
6.	Regarding to claim 3, Kaifu teaches the sensor body (4) including a bypass passage (13) located downstream of the air cleaner wherein the filter sensor (4) comprises a bypass (13) connecting the air flow intake (2) to the air flow exit (see paragraph 0014).
7.	Regarding to claim 6, Kaifu shows in Figure 2 that the air cleaner includes a downstream wall as the passage wall portion (2), and an upstream wall (10 in Fig. 2) that is electrically conductive and exposed to the intake passage at a location upstream of the air cleaner, and the downstream wall (2) and the upstream wall (10) are electrically connected to each other (see Figure 2).
8.	Regarding to claims 7-11, Kaifu further teaches the sensor assembly (6) including a sensor portion (4) and a sensor circuit (5) which are integrated with each other (paragraphs 0013 and 0015-0016) and the grounding structure (8b in Fig. 2) is in direct with the circuit board (paragraph 0020) and electrically connected to the ground terminal via a ground pattern and the wire bonding (paragraph 0022).
Response to Amendment
9.	Applicant's arguments filed on April 15, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited primary reference Japanese Patent (JP 63-243429 A) does not teach a grounding structure of an air physical quantity sensor that is connected to the passage wall portion for grounding the sensor element.  The Examiner now drops the Japanese reference and newly introduces Kaifu (2014/0331761 A1) under the 102 rejection of the claims to show:
Kaifu teaches an intake device (paragraph 0011) comprising: an air filter or an air cleaner (see paragraph 0011) that filters intake air for an internal combustion engine; an air cleaner implying a filter casing housing the air filter (paragraph 0011) and including an intake passage (2) to allow the intake air to pass from upstream to downstream of the air cleaner, the air cleaner having a passage wall portion (2 in Fig. 2) wherein the passage wall portion (2) being electrically conductive and exposed to the intake passage; and an air physical quantity sensor (6, paragraph 0013) having a sensor element (4) located downstream of the air cleaner to detect a specific physical quantity related to the intake air e.g. air flow sensor (paragraph 0013), and a grounding structure (8b, paragraphs 0020 and 0022) electrically connected to the passage wall portion (2) for grounding the sensor element (4) (see details of Fig. 2, paragraph 0013), as claimed.  Kaifu further teaches the air physical quantity sensor (6) having a sensor body housing the sensor element (4) and the grounding structure (8b), and the sensor body is fixed to the passage wall portion (2).  Kaifu also teaches the sensor body (4) including a bypass passage (13) located downstream of the air cleaner wherein the filter sensor (4) comprises a bypass (13) connecting the air flow intake (2) to the air flow exit (see paragraph 0014), and the sensor assembly (6) including a sensor portion (4) and a sensor circuit (5) which are integrated with each other (paragraphs 0013 and 0015-0016) and the grounding structure (8b in Fig. 2) is in direct with the circuit board (paragraph 0020) and electrically connected to the ground terminal via a ground pattern and the wire bonding (paragraph 0022), as claimed.
10.	Applicant’s arguments with respect to claims 1-11 have been thoroughly considered but are moot in view of the new rejection, as discussed above.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 02, 2022